                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                            DOCKET NO. 1:17-CR-88-MOC-1

 UNITED STATES OF AMERICA,                                 )
                                                           )
                                                           )
                                                           )
 Vs.                                                       )                  ORDER
                                                           )
 MELVIN GILLIAM,                                           )
                                                           )
                       Defendant.                          )


       THIS MATTER is before the Court on defendant’s pro se Motion for Early Termination

of Probation/Supervised Release.      Defendant’s motion fails to reflect whether Defendant’s

supervising officer concurs in the request. The Court will deny the current request at this time, but

the Court will closely consider any future request if it is accompanied by favorable

recommendations from defendant’s supervising officer. Having considered defendant’s pro se

motion and reviewed the pleadings, the Court enters the following Order.

                                           ORDER

       IT IS, THEREFORE, ORDERED that defendant’s pro se Motion for Early Termination

of Probation/Supervised Release (#2) is DENIED without prejudice.

                                             Signed: March 9, 2020




                                                 1
